


Exhibit 10.1




EXCLUSIVE SOFTWARE LICENSE AGREEMENT




THIS EXCLUSIVE SOFTWARE LICENSE AGREEMENT (this “Agreement”) is entered into as
of October 17, 2017, by and between Black Cactus Holdings, LLC, a Delaware
limited liability company (“Licensor”), and Envoy Group Corp., a Florida
corporation (“Licensee”). Licensor and Licensee may hereinafter be referred to
individually as a “Party” and collectively as, the “Parties.”




RECITALS




WHEREAS, Licensor is the exclusive licensee, and has rights in and to, certain
proprietary Software, Know-How, and Copyrights as set forth on Schedule A hereto
(collectively, the “Sublicensed Materials”) which Licensee licensed from Black
Cactus Holdings Pty Ltd, a company incorporated in the State of Victoria,
Australia (“Black Cactus Australia”);




WHEREAS, Licensee wishes to acquire an exclusive license from Licensor for the
Sublicensed Materials; and




WHEREAS, Licensor is willing to grant Licensee an exclusive, worldwide license,
and Licensee desires to obtain an exclusive license, to the Sublicensed
Materials on the terms and conditions set forth herein.




NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties agree as follows:




1. DEFINITIONS. In addition to the definitions set forth above, the capitalized
terms set forth below shall be defined as follows:




“Copyrights” means all registered and unregistered materials, works of
authorship and similar materials relating to the Software belonging to Licensor.




“Derivative Work” means any discrete modification to the Sublicensed Materials
made by Licensee pursuant to this agreement and any modified, altered, enhanced
or adapted version of the Sublicensed Materials, or derivative work thereof (as
that term is defined under US copyright law) based on the Sublicensed Materials.




“Know-How” means all information and know-how, including, but not limited to,
technical, and other information, practices, techniques, methods, processes,
inventions, developments, specifications, coding, algorithms, trade secrets and
similar information Licensor currently maintains.




“Material Adverse Effect” means, with respect to any Party any event,
circumstance, development, state of facts, occurrence, change or effect that is
materially adverse to the business, assets, results of operations or condition
(financial or otherwise) of such Party taken as a whole.




“Software” means the computer software program(s) in machine-readable form,
including as applicable, all of its source code, input/output formats, headers,
program listings, associated data and internal databases, graphical elements,
narrative descriptions and operating instructions, and all related tangible
media.




“Trademarks” means all registered and unregistered names, trademarks, service
marks, trade dress, logos, insignias, domain names, symbols, slogans, and
combinations thereof relating to the Software belonging to Licensor.




“Transaction Documents” means this Agreement and all other agreements,
instruments and documents required to be delivered by the Parties to complete
the transaction contemplated thereby.




- 1 -

--------------------------------------------------------------------------------




2. LICENSE GRANT; TERM; TERMINATION; OWNERSHIP.




2.1 License Grants. Subject to the terms and conditions of this Agreement, at
the Closing, as defined herein, Licensor shall grant to Licensee, under all of
Licensor’s intellectual property rights in and to the Sublicensed Materials, an
exclusive, worldwide, non-transferable, fully paid-up, irrevocable, perpetual
license to use, modify, sublicense and create Derivative Works using the
Sublicensed Materials (the “License Grant”).




2.2 Term.




2.1 Term. Subject to the terms and conditions of this Agreement, the License
Grant shall remain in effect in perpetuity (the “Term”).




2.2 Termination. In the event a Party breaches any material term or condition of
this Agreement (subject to the following cure periods), the non-breaching Party
may terminate this Agreement.  Any termination of this Agreement shall only be
effective if, after receiving written notice from the non-breaching Party of the
breach, the Party in breach shall fail to cure such breach within thirty (30)
days after receiving such notice provided, however that if the breach cannot be
cured within thirty (30) days, the breaching Party shall not be in default if,
within such thirty (30) day period, it shall have commenced to cure said breach
and shall continue its efforts with due diligence.  In no event shall the
non-breaching Party by exercising its right under this section be precluded by
the exercise of such termination right from pursuing, subject to the terms of
this Agreement and applicable law, any cause of action or other claim it may
then or at any time thereafter have in respect of any breach or default by the
Party that breached this Agreement.




2.3 Ownership. During the Term, Licensor shall retain all right, title and
interest, including all intellectual property rights, in and to the Sublicensed
Materials. Licensee shall own all right, title and interest in any Derivative
Works to the Sublicensed Materials made by Licensee, subject to Licensor’s
ownership of the underlying Sublicensed Materials and the restrictions on use of
the Sublicensed Materials contained herein.




2.4 Reservation of Rights. All rights not expressly granted by Licensor
hereunder are reserved to Licensor. Without limiting the generality of the
foregoing, Licensor and Licensee expressly acknowledge that nothing contained
herein shall be construed or interpreted as a grant, by implication or
otherwise, of any licenses other than the licenses specified in Section 2.1.




3. CONSIDERATION FOR LICENSE GRANT; ADEQUACY OF CONSIDERATION.




3.1 Term Payment. Subject to the terms and conditions of this Agreement, as
consideration for Licensor providing Licensee with the License Grant for the
Term, Licensee shall pay Licensor a fee (the “License Fee”) consisting of:




(a)        60,000,000 shares of Licensee’s common stock, par value $0.0001
(“Common Stock”) (the “Shares”); and




(b)        A royalty in the amount of five percent (5%) (the “Royalty”) of the
net revenue received from the sublicense of the Software and any revenues
generated from the use of the Sublicensed Materials for the term of this
Agreement, less (i) applicable sales and use taxes (but in no event to include
income or franchise taxes), (ii) any export duties, shipping, freight and
handling charges paid by Licensee and reimbursed by customers, (iii) any trade
and quantity discounts actually taken, and (iv) any credits for sales previously
recorded but cancelled or refunded to a customer (“Net Revenues”).  Licensee
shall pay Licensor the Royalty due on a quarterly basis for each fiscal quarter
of the Company during the term of this Agreement commencing six months after the
Company releases a “go live” version of the Software that utilizes the
Sublicensed Material (the “Go Live Date”).  The quarterly Royalty payment will
be due on or before the sixtieth (60th) day after the last day of the fiscal
quarter for which the Royalty payment is calculated;




3.2 Adequacy of Consideration. The Parties hereby agree that License Fee
represents adequate consideration and that no additional consideration shall be
paid by Licensee to Licensor for the Sublicensed Materials.




- 2 -

--------------------------------------------------------------------------------




4. CLOSING.




4.1 Closing. Subject to satisfaction of the conditions in Section 5, the closing
of the granting of the License Grant for the Term under this Agreement (the
“Closing”) shall occur at a place mutually acceptable to Licensor and Licensee
on October 17, 2017, or such other date that is mutually acceptable to Licensor
and Licensee (the “Closing Date”). All transactions which are to take place at
the Closing shall be considered to have taken place simultaneously, and no
delivery or payment shall be considered to have been made until all the
transactions have been completed.




5. CONDITIONS TO CLOSING.




5.1 Conditions to Each Party’s Obligation to Complete the Closing. The
respective obligations of the Parties to complete the Closing are subject to the
waiver by both Licensor and Licensee or the satisfaction, on or prior to the
Closing Date, of the following conditions:




(a)        Issuance of Shares.  Licensee shall issue the Shares to the Licensor
promptly after the Closing Date.




(b)        Board of Directors.  Licensee shall increase the size of its Board of
Directors to five (5) and Licensor shall have the right to designate two members
to such board during the term this Agreement.




(c)        Appointment of Officers. Licensor shall appoint Lawrence Cummins as
its President and Chief Executive Officer.




(d)        Name Change.  Licensee shall commence steps to change its name to
Black Cactus Global, Inc.

 

(e)        Representations and Warranties. The representations and warranties of
each of Licensor and Licensee set forth below shall be true and correct in all
respects as of the date of this Agreement and as of the Closing Date as if made
on and as of such dates (except to the extent any such representation or
warranty is made as of a specified date, which such representation or warranty
shall be true and correct in all respects as of such specified date).




6. REPRESENTATIONS AND WARRANITES OF LICENSOR. Licensor hereby represents and
warrants to Licensee as follows:




6.1 Organization and Qualification. Licensor is duly organized, validly existing
and in good standing under the laws of the State of Delaware and has the
requisite corporate power and authority to carry on its business as it is now
being conducted.




6.2 Ownership of Sublicensed Materials. Licensor has good and marketable license
to the Sublicensed Materials, free and clear of any and all mortgages, liens,
encumbrances, pledges and security interests except as provided for in the
license agreement between Licensor and Black Cactus Australia.




6.3 Brokers and Finders. Licensor has not incurred or taken any action that may
give rise to any liability for brokerage fees, commissions or finder’s fees in
connection with the transactions contemplated by this Agreement.




6.4 Noncontravention. Neither the execution and delivery of this Agreement and
the Transaction Documents, nor the consummation of the transactions contemplated
hereby and thereby, will (i) violate any constitution, statute, regulation, rule
to which Licensor is subject or, to the knowledge of Licensor, any injunction,
judgment, order, decree, ruling, charge or other restriction of any government,
governmental agency, or court to which Licensor is subject, or (ii) conflict
with, result in a breach of, constitute a default under, result in the
acceleration of, create in any party the right to accelerate, terminate, modify,
or cancel, or require any notice under any agreement, contract, license,
instrument, or other arrangement to which Licensor is a party or by which he is
bound or to which any of the Sublicensed Materials is subject (or result in the
imposition of any security interest upon any of the Sublicensed Materials).




- 3 -

--------------------------------------------------------------------------------




6.5 No Litigation. (a) There are no actions, suits, proceedings, hearings,
investigations, charges, complaints, claims or demands of any kind pending or,
to the best of the Licensor’s knowledge, threatened relating to or involving the
Sublicensed Materials; (b) there are no injunctions, judgments, orders or
decrees of any kind which are outstanding against the Sublicensed Materials; and
(c) the Licensor is not charged or, to the best of Licensor’s knowledge,
threatened with, or under investigation with respect to, any alleged violation
of any provision of any law (including rules, regulations and codes) relating to
or involving the Sublicensed Materials.




6.6 Investment Representations.




(a)        Investment Purpose. As of the date hereof, Licensor understands and
agrees that the consummation of this Agreement including the delivery of the
Shares to Licensor as contemplated hereby constitutes the offer and sale of
securities under the Securities Act of 1933, as amended (the “Securities Act “)
and applicable state statutes and that the Shares are being acquired for
Licensor’s own account and not with a present view towards the public sale or
distribution thereof, except pursuant to sales registered or exempted from
registration under the Securities Act; provided, however, that by making the
representations herein, Licensor does not agree to hold any of the Shares for
any minimum or other specific term and reserves the right to dispose of the
Shares at any time in accordance with or pursuant to a registration statement or
an exemption under the Securities Act.




(b)        Accredited Investor Status. The Licensor is an “accredited investor”
as that term is defined in Rule 501(a) of Regulation D (an “Accredited
Investor”).




(c)        Reliance on Exemptions. The Licensor understands that the Shares is
being offered and sold to Licensor in reliance upon specific exemptions from the
registration requirements of United States federal and state securities laws and
that Licensee is relying upon the truth and accuracy of, and Licensor’s
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of Licensor set forth herein in order to determine the
availability of such exemptions and the eligibility of Licensor to acquire the
Shares.




(d)        Information. The Licensor and its advisors, if any, have been
furnished with all materials relating to the business, finances and operations
of Licensee and materials relating to the offer and sale of the Shares which
have been requested by Licensor or its advisors. The Licensor and its advisors,
if any, have been afforded the opportunity to ask questions of Licensee.
Notwithstanding the foregoing, Licensee has not disclosed to Licensor any
material nonpublic information and will not disclose such information unless
such information is disclosed to the public prior to or promptly following such
disclosure to Licensor. The Licensor understands that its investment in the
Shares involves a significant degree of risk. The Licensor is not aware of any
facts that may constitute a breach of any of Licensee’s representations and
warranties made herein.




(e)        Governmental Review. The Licensor understands that no United States
federal or state agency or any other government or governmental agency has
passed upon or made any recommendation or endorsement of the Shares.




(f)        Transfer or Re-sale. The Licensor understands that (i) the sale or
re-sale of the Shares has not been and is not being registered under the
Securities Act or any applicable state securities laws, and the Shares may not
be transferred unless (a) the Shares is sold pursuant to an effective
registration statement under the Securities Act, (b) Licensor shall have
delivered to Licensee, at the cost of Licensor, an opinion of counsel that shall
be in form, substance and scope customary for opinions of counsel in comparable
transactions to the effect that the Shares to be sold or transferred may be sold
or transferred pursuant to an exemption from such registration, which opinion
shall be accepted by Licensee, (c) the Shares is sold or transferred to an
“affiliate” (as defined in Rule 144 promulgated under the Securities Act (or a
successor rule) (“Rule 144”)) of Licensor who agrees to sell or otherwise
transfer the Shares only in accordance with this Section and who is an
Accredited Investor, (d) the Shares is sold pursuant to Rule 144, or (e) the
Shares is sold pursuant to Regulation S under the Securities Act (or a successor
rule) (“Regulation S”), and Licensor shall have delivered to Licensee, at the
cost of Licensor, an opinion of counsel that shall be in form, substance and
scope customary for opinions of counsel in corporate transactions, which opinion
shall be accepted by Licensee; (ii) any sale of such Shares made in reliance on
Rule 144 may be made only in accordance with the terms of said Rule and further,
if said Rule is not applicable, any re-sale of such Shares under




- 4 -

--------------------------------------------------------------------------------




circumstances in which the seller (or the person through whom the sale is made)
may be deemed to be an underwriter (as that term is defined in the Securities
Act) may require compliance with some other exemption under the Securities Act
or the rules and regulations of the SEC thereunder; and (iii) neither Licensee
nor any other person is under any obligation to register such Shares under the
Securities Act or any state securities laws or to comply with the terms and
conditions of any exemption thereunder (in each case). Notwithstanding the
foregoing or anything else contained herein to the contrary, the Shares may be
pledged as collateral in connection with a bona fide margin account or other
lending arrangement.




(g)        Legends. Each of the Licensor understand that the Shares of
Licensor’s common stock that comprise the Shares (the “Shares”) and, until such
time as the Shares have been registered under the Securities Act may be sold
pursuant to Rule 144 or Regulation S without any restriction as to the number of
securities as of a particular date that can then be immediately sold, the Shares
may bear a restrictive legend in substantially the following form (and a
stop-transfer order may be placed against transfer of the certificates for such
Shares):




“NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE
STATE SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD,
TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
(B) AN OPINION OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE COMPANY), IN A
GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR
(II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT.
NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH
A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE
SECURITIES.”




The legend set forth above shall be removed and Licensee shall issue a
certificate without such legend to the holder of any Exchange Share upon which
it is stamped, if, unless otherwise required by applicable state securities
laws, (a) the Shares are registered for sale under an effective registration
statement filed under the Securities Act or otherwise may be sold pursuant to
Rule 144 or Regulation S without any restriction as to the number of securities
as of a particular date that can then be immediately sold, or (b) such holder
provides Licensee with an opinion of counsel, in form, substance and scope
customary for opinions of counsel in comparable transactions, to the effect that
a public sale or transfer of such Shares may be made without registration under
the Securities Act, which opinion shall be accepted by Licensee so that the sale
or transfer is effected. The Licensor agrees to sell all Shares, including those
represented by a certificate(s) from which the legend has been removed, in
compliance with applicable prospectus delivery requirements, if any.




(h)        No “Bad Actor” Disqualification. The Licensor has exercised
reasonable care, in accordance with Securities and Exchange Commission rules and
guidance, to determine whether any Covered Person (defined below) is subject to
any of the “bad actor” disqualifications described in Rule 506(d)(1)(i) to
(viii) under the Securities Act (“Disqualification Events”). To the Licensor’s
knowledge, no Covered Person is subject to a Disqualification Event, except for
a Disqualification Event covered by Rule 506(d)(2) or (d)(3) under the
Securities Act. The Licensor has complied, to the extent applicable, with any
disclosure obligations under Rule 506(e) under the Securities Act. “Covered
Persons” are those persons specified in Rule 506(d)(1) under the Securities Act,
including the Licensor; any predecessor or Affiliate of the Licensor; any
director, executive officer, other officer, general partner or managing member
of the Licensor; any beneficial owner of 20% or more of the Licensor’s
outstanding voting equity securities, calculated on the basis of voting power;
and any promoter (as defined in Rule 405 under the Securities Act) connected
with Licensor in any capacity prior to the date hereof.




6.7 Licensor is (a) the exclusive licensee of the Sublicensed Materials, (b) has
full power and authority to enter into this Agreement, and to perform all
obligations hereunder, (c) has not granted any entity other than the Licensee
any right to use the Sublicensed Materials, (e) the  use of the Sublicensed
Materials do not infringe upon or violate any third party’s intellectual
property rights and (f) Licensor may grant the license of the Sublicensed
Materials to License pursuant to this Agreement.




- 5 -

--------------------------------------------------------------------------------




7. REPRESENTATIONS AND WARRANITES OF LICENSEE. Licensee hereby represents and
warrants to Licensor as follows:




7.1 Organization and Qualification. Licensee is a corporation duly organized,
validly existing and in good standing under the laws of the State of Florida and
has the requisite corporate power and authority to carry on its business as it
is now being conducted.




7.2 Authority. Licensee has all requisite corporate power and authority to
execute and deliver this Agreement and to perform each of its respective
obligations under this Agreement (and under all documents required to be
executed and delivered and actions to be performed by Licensee pursuant hereto).
The execution, delivery and performance of this Agreement and the agreement
contemplated hereby and the transaction contemplated hereby and thereby has been
duly and validly authorized by corporate action on the part of Licensee.




7.3 Enforceability. This Agreement constitutes a valid and binding agreement of
Licensee enforceable against it in accordance with its terms, subject to (i)
applicable bankruptcy, insolvency, reorganization, moratorium and other similar
laws of general application with respect to creditors, (ii) general principles
of equity and (iii) the power of a court to deny enforcement of remedies
generally based upon public policy.




7.4 No Conflict or Violation. Neither the execution and delivery of this
Agreement nor the consummation of the transaction and performance of the terms
and conditions contemplated hereby by Licensee will (i) conflict with or result
in a violation or breach of or default under any provision of the articles of
incorporation, by-laws, or other similar governing documents of Licensee or any
material agreement, indenture or other instrument under which Licensee is bound,
or (ii) violate or conflict with any Law applicable to Licensee or the
Sublicensed Materials.




7.5 Shares. Licensee has, and at all times prior to the Closing and the Purchase
Option Closing will have sufficient shares reserved for issuance available to
enable Licensee to consummate the transaction contemplated hereby.




8. NO WARRANTY.




8.1 THE LICENSED MATERIALS ARE OFFERED “AS IS,” AND LICENSOR GRANTS AND LICENSEE
RECEIVES NO WARRANTIES OF ANY KIND, EXPRESS OR IMPLIED, BY STATUTE,
COMMUNICATION OR CONDUCT WITH LICENSEE, OR OTHERWISE. LICENSOR SPECIFICALLY
DISCLAIMS ANY IMPLIED WARRANTIES OF MERCHANTABILITY, FINESS FOR A SPECIFIC
PURPOSE OR NONINFRINGEMENT CONCERNING THE LICENSED MATERIALS OR ANY UPGRADES TO
OR DOCUMENTATION FOR THE SOFTWARE. WITHOUT LIMITATION OF THE ABOVE, LICENSOR
GRANTS NO WARRANTY THAT, TO THE EXTENT APPLICABLE, THE LICENSED MATERIAL IS
ERROR-FREE OR WILL OPERATE WITHOUT INTERRUPTION, AND GRANTS NO WARRANTY
REGARDING ITS USE OR THE RESULTS THEREFROM INCLUDING, WITHOUT LIMITATION, ITS
CORRECTNESS, ACCURACY OR RELIABILITY.




9. MISCELLANEOUS




9.1 Counterparts. This Agreement may be executed in one or more counterparts,
all of which shall be considered one and the same agreement, and shall become
effective when one or more counterparts have been signed by each of the Parties
and delivered to the other Party.




9.2 Governing Law; Jurisdiction; Venue. THIS AGREEMENT AND THE TRANSACTION
CONTEMPLATED HEREBY SHALL BE GOVERNED BY AND INTERPRETED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF FLORIDA WITHOUT GIVING EFFECT TO PRINCIPLES THEREOF
RELATING TO CONFLICTS OF LAW RULES THAT WOULD DIRECT THE APPLICATION OF THE LAWS
OF ANOTHER JURISDICTION.




9.3 Arbitration; Waiver of Trial. Licensor and Licensee hereby agree that any
dispute shall be submitted to final and binding arbitration and that the Parties
shall not be entitled to a trial by jury.




- 6 -

--------------------------------------------------------------------------------




9.4 Entire Agreement. This Agreement and any Appendices, Schedules and Exhibits
hereto contain the entire agreement between the Parties with respect to the
subject matter hereof and there are no agreements, understandings,
representations or warranties, either written or oral, between the Parties other
than those set forth or referred to herein.




9.5 Payment of Expenses. Whether or not the transactions contemplated by this
Agreement are consummated and, except as otherwise may be expressly provided
herein, each party shall pay its own fees, expenses and disbursements and those
of its respective agents, representatives, consultants, accountants and counsel
incurred in connection with this Agreement and all other costs and expenses
incurred in the performance and compliance with all conditions to be performed
by such party under this Agreement.




9.6 Notices. Unless otherwise expressly provided in this Agreement, all notices
required or permitted hereunder shall be in writing and deemed sufficiently
given for all purposes hereof if (a) delivered in person, by courier or by
registered or certified United States Mail to the Person to be notified, with
receipt obtained, or (ii) sent by telecopy, telefax or other facsimile or
electronic transmission, with “answer back” or other “advice of receipt”
obtained, in each case to the appropriate address or number as set forth below.
Each notice shall be deemed effective on receipt by the addressee as aforesaid;
provided that, notice received by telex, telecopy, telefax or other facsimile or
electronic transmission after 5:00 p.m. at the location of the addressee of such
notice shall be deemed received on the first Business Day following the date of
such electronic receipt.




Notices to Licensor shall be addressed as follows:




Black Cactus Holdings, LLC  

C/- Cooke & Foley Ltd

17 Lydiard Street N

Ballarat Central VIC 3350

Australia

Attention: Karyn Augustinus

Email: karyn@blackcactus.com.au




or at such other address or to such other telecopy, telefax or other facsimile
or electronic transmission number and to the attention of such other person as
Licensor may designate by written notice to Licensee.




Notices to Licensee shall be addressed to:




Envoy Group Corp.

8275 S. Eastern Avenue, Suite 200

Las Vegas, NV 89123

Attention: Chief Executive Officer




or at such other address or to such other telecopy, telefax or other facsimile
or electronic transmission number and to the attention of such other person as
Licensee may designate by written notice to Licensor.




9.7 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the Parties and their respective successors and assigns;
provided, however, that the respective rights and obligations of the Parties
shall not be assignable or by any Party without the express written consent of
the non-assigning or non-delegating Party, such consent shall not unreasonably
be withheld.




9.8 Amendments and Waivers. This Agreement may not be modified or amended except
by an instrument or instruments in writing signed by the Party against whom
enforcement of any such modification or amendment is sought which instrument and
expressly identified as a modification or amendment. Any Party may, only by an
instrument in writing and expressly identified as a waiver, waive compliance by
another Party with any term or provision of this Agreement on the part of such
other Party to be performed or complied with. The waiver by any Party hereto of
a breach of any term or provision of this Agreement shall not be construed as a
waiver of any subsequent breach.




- 7 -

--------------------------------------------------------------------------------




9.9 Appendices, Schedules and Exhibits. All Appendices, Schedules and Exhibits
hereto which are referred to herein are hereby made a part of this Agreement and
incorporated herein by such reference.




9.10 Interpretation. It is expressly agreed that this Agreement shall not be
construed against any Party, and no consideration shall be given or presumption
made, on the basis of who drafted this Agreement or any particular provision
hereof or who supplied the form of Agreement. Each Party agrees that this
Agreement has been purposefully drawn and correctly reflects its understanding
of the transaction that this Agreement contemplates. In construing this
Agreement:




(a)        examples shall not be construed to limit, expressly or by
implication, the matter they illustrate;




(b)        the word “includes” and its derivatives means “includes, but is not
limited to” and corresponding derivative expressions;




(c)        a defined term has its defined meaning throughout this Agreement and
each Appendix, Exhibit and Schedule to this Agreement, regardless of whether it
appears before or after the place where it is defined;




(d)        each Exhibit and Schedule to this Agreement is a part of this
Agreement, but if there is any conflict or inconsistency between the main body
of this Agreement and any Exhibit or Schedule, the provisions of the main body
of this Agreement shall prevail;




(e)        the term “cost” includes expense and the term “expense” includes
cost;




(f)        the headings and titles herein are for convenience only and shall
have no significance in the interpretation hereof; and




(g)        “include” and “including” shall mean include or including without
limiting the generality of the description of the preceding term.




9.11 Agreement for the Parties’ Benefit Only. This Agreement is for the sole
benefit of Licensor, Licensee and their respective successors and assigns as
permitted herein and no third party shall be entitled to enforce this Agreement,
rely on any representation, warranty, covenant or agreement contained herein,
receive any rights hereunder or be a third party beneficiary of this Agreement.




9.12 Severability. If any term, provision or condition of this Agreement, or any
application thereof, is held invalid, illegal or unenforceable in any respect
under any laws of the State of Florida (the “Law”), this Agreement shall be
reformed to the extent necessary to conform, in each case consistent with the
intention of the Parties, to such Law, and to the extent such term, provision or
condition cannot be so reformed, then such term, provision or condition (or such
invalid, illegal or unenforceable application thereof) shall be deemed deleted
from (or prohibited under) this Agreement, as the case may be, and the validity,
legality and enforceability of the remaining terms, provisions and conditions
contained herein (and any other application such term, provision or condition)
shall not in any way be affected or impaired thereby. Upon such determination
that any term or other provision is invalid, illegal or incapable of being
enforced, the Parties shall negotiate in good faith to modify this Agreement so
as to effect the original intent of the Parties as closely as possible in an
acceptable manner to the end that the transactions contemplated hereby are
fulfilled to the extent possible.




[SIGNATURE PAGE FOLLOWS]




- 8 -

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Agreement on the date first
written above.




Licensee

Envoy Group Corp.




By: /s/ Harpreet Sangha

Name: Harpreet Sangha

Title: Chief Executive Officer

Licensor

Black Cactus Holdings, LLC




By: /s/ Lawrence Cummins

Name: Lawrence Cummins

Title: Manager




- 9 -

--------------------------------------------------------------------------------




SCHEDULE A




SUBLICENSED MATERIALS




Black Cactus blockchain development platform that can be utilized to build a
crypto trading exchange, supporting crypto and fiat currencies, music
publishing, distribution, supply chain, medical research and trials.




- 10 -

--------------------------------------------------------------------------------